The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

When the information becomes known, the first sentence of the specification should be updated with the status of the parent application, including the Patent number thereof, if applicable. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a ramp deployment system … configured to … displace said ramp along at least one of: a first travel path …, a second travel path …, and a third travel path …, wherein said ramp deployment system further comprises: a first ramp displacement mechanism … to … displace said ramp … along said first travel path, a second ramp displacement mechanism … to … displace said ramp … along said second travel path, and a third ramp displacement mechanism … to … adjust … said ramp along said third travel path (emphasis added).
all three travel paths, not merely at least one of the three travel paths, and thus the claim is indefinite. Note that this rejection was not made in the previous Office action because each of the three ramp displacement mechanisms was the subject matter of a separate dependent claim limitation being added to the independent claim, whereas now applicant is claiming all three displacement mechanisms in the same claim.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 12, 13 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over (allowed) claims 11, 16 and 18 of copending Application No. 17/150940 in view of Sedlmayr (DE 4108739) and Faucheux (FR 0205353).
This is a provisional nonstatutory double patenting rejection. It is noted that the copending application has been abandoned but that a petition to revive has been filed.

Sedlmayr shows a cargo vehicle having a guide rail 22, 22’, 22’’ extending along three adjacent sides of the perimeter of the vehicle and to any of which a platform/ramp assembly 11 may be selectively attached by moving around a corner of the rail, but the rail is not continuous. 
Faucheux shows a cargo vehicle having a continuous guide rail 7 which extends along adjacent edges of the perimeter of a cargo compartment thereof, wherein a load handling device 11 is configured to be selectively displaced between first and second positions along the perimeter by a displacement mechanism 9 which includes a trolley 10 operably attached to the load handling device and the guide rail, and wherein the trolley travels around a non-linear corner of the guide rail.
It would have been obvious for one of ordinary skill in the art to have modified the claimed invention such that the guide rail extended continuously along at least three sides of the existing vehicle, as collectively suggested by Sedlmayr and Faucheux, so that the ramp could be readily moved to any desired position along adjacent sides of the perimeter of the vehicle without having to reconfigure either the ramp or trolley assembly

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 7,832,975) in view of Sedlmayr (DE 4108739) and Faucheux (FR 0205353).
Mitchell shows a cargo vehicle ramp deployment system configured to be selectively displaced along a perimeter of an existing vehicle 3, said cargo vehicle ramp deployment system comprising: a ramp 1 located at the existing vehicle and a first ramp displacement mechanism 14 configured to enable the ramp to be selectively displaced from a first position to a second position defined along a perimeter of the existing vehicle, wherein said first ramp displacement mechanism includes a guide rail 13 attached to at least a portion of said perimeter of the existing vehicle.
It is noted that although Mitchell does not disclose the system to be “automated”, this nominal limitation exists only in the preamble. When reading the preamble in the context of the entire claim, the recitation “automated” is not limiting because the body of Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, even if the limitation was given patentable weight, it would have been obvious for one of ordinary skill in the art at the time of the invention to have “automated” the system of Mitchell, as it has been held that broadly providing mechanical or automatic means to replace manual activity that accomplishes the same result involves only routine skill in the art. See In re Venner, 120 USPQ 192.
However, Mitchell does not show the displacement of the ramp from the first to the second position to be defined “continuously along at least three sides of the perimeter of the vehicle”, wherein the guide rail extends “continuously along at least three sides of the existing vehicle”, and wherein the ramp displacement mechanism includes “a trolley operably attached to said ramp and said guide rail, wherein said trolley includes a first roller assembly and a second roller assembly pivoted along a first rotation axis and a second rotation axis, respectively, while traveling around a non-linear corner of said guide rail”.
As noted above, Sedlmayr shows a cargo vehicle having a guide rail 22, 22’, 22’’ extending along three adjacent sides of the perimeter of the vehicle and to any of which a platform/ramp assembly 11 may be selectively attached by moving around a corner of the rail, but without utilizing a trolley traveling around a non-linear corner of the guide rail or a continuous rail. 

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Mitchell by configuring the ramp displacement mechanism such that its displacement of the ramp from the first to the second position was defined continuously along at least three sides of the perimeter of the vehicle, by configuring the guide rail so that it extended continuously along at least three sides of the existing vehicle, and so that it included a trolley operably attached to the ramp and the guide rail, wherein the trolley included a first roller assembly and a second roller assembly pivoted along a first rotation axis and a second rotation axis, respectively, while traveling around a non-linear corner of the guide rail, as collectively suggested by Sedlmayr and Faucheux, so that the ramp could be readily moved to any desired position along adjacent sides of the perimeter of the vehicle without having to reconfigure either the ramp or trolley assembly.
Re claim 10, the trolley and ramp of the apparatus of Mitchell as modified in the manner above would clearly be contemporaneously displaced along a curvilinear corner of the cargo transport container, as implicit from at least Fig. 2 of Faucheux.

Re claim 18, trolley 10 of Faucheux is considered to comprise a “center link bracket”, as broadly claimed, intermediately disposed between the first and second roller assemblies (note Fig. 4).

Claims 2-6, 8, 9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Sedlmayr and Faucheux, as applied to claims 1, 10 and 11 above, and further in view of Samuels et al (US 2007/0207020).
Re claims 2-4, Mitchell, shows that the ramp can be selectively displaced along at least a second travel path defined about a fulcrum pivot axis adjacent to said at least one cargo transport container with a second ramp displacement mechanism 24 configured to selectively displace said ramp from one of said first position and said second position to a third position, but does not show a controller and a power source connected thereto, and a third ramp displacement mechanism for selectively adjusting a longitudinal length of said ramp, wherein each of said first, second and third ramp displacement mechanisms are operatively coupled to said controller and said power source.
Samuels shows a ramp deployment system for a vehicle, comprising motor-driven screws 24, 32 for moving a ramp along a first path in a linear direction relative to an exterior of the vehicle and in a second path about a pivot axis adjacent to the vehicle, respectively, along with a controller (pars. [0013] and [0025]) and a power source 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Mitchell by providing a controller and a power source connected thereto, wherein the first, second and third ramp displacement mechanisms were operatively coupled to the controller and the power source, as shown by Mitchell, to provide increased convenience and ease of use for an operator manipulating the ramp between and among the first, second and third positions, and for adjusting the length of the ramp.
Re claim 4, when modified as above, said first ramp displacement mechanism would be configured to displace said ramp along a first travel path defined along a perimeter of the existing vehicle, said second ramp displacement mechanism would be configured to articulate said ramp along a second travel path defined about a fulcrum axis registered parallel to said first travel path, and said third ramp displacement mechanism would be configured to displace said ramp along a third travel path defined along a longitudinal length of said ramp.
Re claim 5, Samuels further discloses that the controller comprises a user interface (remote control device; disclosed in pars. [0013] and [0027]) and at least one 
Although Samuels does not disclose a plurality of sensors operably coupled to the existing cargo vehicle and said ramp, wherein said sensors are configured to detect a corresponding plurality of operating parameters and thereby generate and transmit a plurality of corresponding notification signals to said controller; and wherein said controller is configured to enable and disable said user interface upon receiving a corresponding one of said notification signals, respectively, such that each of said first, second and third ramp displacement mechanisms are independently enabled and disabled, respectively, it has been held that a mere duplication of the parts of a device involves only routine skill in the art.
Therefore, it would have been obvious for one of ordinary skill in the art to have additionally modified the apparatus of Mitchell with a user interface and a plurality of sensors, as suggested by Samuels, for even further convenience and ease of use.
Re claim 6, insofar as Samuels discloses no separate or independent power source for the deployment mechanisms, one of ordinary skill in the art would logically conclude that the power source would be coupled to an existing power source of the 
Re claim 8, Mitchell shows the ramp to be selectively articulated between a vertically oriented raised position and a non-vertically oriented position defined below a horizontal position relative to said vertically oriented raised position. When modified in the manner above, the use of an articulation mechanism (e.g., the motor-driven screw 32 of Samuels) coupled to the trolley and the ramp for selectively articulating the ramp between such positions would have been a mere design expediency.
Re claim 9, in a similar manner to claims 2-3 as discussed above, one of ordinary skill in the art would logically conclude that Samuels would have provided an actuator (or at the very least, the provision thereof would have been an obvious design expediency) operatively coupled to the telescopic portions of the ramp for selectively extending and retracting the longitudinal length of the ramp. The use of cooperating male and female sections comprising the telescopic ramp portions would have been a further and well established design expediency.
Re claims 12-15, the limitations thereof are substantially equivalent in scope to that of claims 2-4 as discussed above. No further analysis is deemed necessary.
Re claim 16, the first ramp displacement mechanism of Mitchell as modified in the manner above comprises a guide rail attached to at least a portion of a perimeter of the existing vehicle, with the trolley being operably attached to said ramp and having a plurality of rollers rotatably engaged with said guide rail and at least one drive motor (inherent) operably coupled to said trolley and positioned along said guide rail, wherein said at least one drive motor is configured to displace said trolley in a forward and .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Sedlmayr, Faucheux and Samuels, as applied to claim 12 above, and further in view of Patterson (US 8,794,859).
Although the modified apparatus of Mitchell is considered to obviously include a powered displacement mechanism for adjusting the longitudinal length of the ramp, this does not explicitly suggest such a mechanism to include a plurality of telescopically adjustable support legs attached to said ramp, and a power-drive piston operably coupled to said telescopically adjustable support legs, wherein said telescopically adjustable support legs are configured to selectively extend and retract a longitudinal length of said ramp along said third travel path upon receiving a user input at said controller.
Patterson teaches a longitudinally extendable and retractable ramp 25 attached to a cargo vehicle, including a plurality of telescopically adjustable support legs 40/110 attached to said ramp, and a power-drive piston 45 operably coupled to said telescopically adjustable support legs (via 115), wherein said telescopically adjustable support legs are configured to selectively extend and retract a longitudinal length of said ramp along a travel path upon receiving a user input at a controller 60.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have further modified the apparatus of Mitchell by configuring the third ramp .

Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's arguments filed 2/07/22 have been fully considered but they are not persuasive. Applicant argues that Sedlmayr does not teach a continuous guide rail. While this is not contested, this argument does not consider the teachings of Faucheux. As noted above, the references are deemed to collectively suggest a three-sided continuous guide rail. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show a variety of motorized turnbuckles and turnbuckles used for adjusting the height and/or angle of a ramp.

Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571) 272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652

2/14/22